Citation Nr: 1645092	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1944 to August 1946.

This appeal arose to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's widow contends that the Veteran is entitled to service connection for his cause of death.  For the following reasons, the Board finds a remand is warranted.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (a) (1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that the disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c) (1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for the service connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus between the current disability and an in-service precipitating disease, injury, or event.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In a DIC claim based on death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub. nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In this case, the Veteran was service-connected for residuals of a gunshot wound in his right thigh and was suffering from prostate cancer in the fall of 2009.  In a letter submitted by the Veteran's son, the son explained that in October of 2009, the Veteran fell due to the collapse of his right leg.  The fall caused the Veteran to fracture his right hip, leading to surgery later that month.  Following the surgery, the Veteran's physician sent the Veteran to a rehabilitation home to recover from the hip surgery.

The Veteran's son noted that the Veteran never regained his mental abilities following the surgery and never understood where he was.  The Veteran noted a drastic change in his cognitive abilities before and after the surgery.  Throughout the Veteran's stay at the rehabilitation center, the Veteran frequently complained of pain in his hips.  He never mentioned pain from the prostate cancer.

The Veteran died on December [redacted], 2009.  Prostate cancer was listed as the cause of death on the death certificate.  The Veteran's son and widow believe the Veteran's fall-stemming from his service-connected right hip condition-contributed to his death.

The Veteran's treating surgeon explained that he operated on the Veteran for a hip fracture.  Following the surgery, the Veteran remained in the hospital for several days and was then transferred to a rehabilitation facility.  During his time in the rehabilitation facility, the Veteran died.

In September 2016, the American Legion stated that the Veteran had served in locations now known to possess radiation during World War II and should thus be considered a "radiation-exposed veteran" in accordance with 38 U.S.C.A. § 1112 (c) (3) (B).

To date, no medical professionals have examined the Veteran's folder and opined on whether or not his right hip condition contributed to his death.  Moreover, the RO has not adjudicated the Veteran's widow's claim pertaining to exposure to radiation and its possible connection to prostate cancer.

Accordingly, the case is REMANDED for the following action:

1. Ask an examiner to determine whether at least as likely as not (50 percent probability or greater) that the Veteran's service-connected right thigh condition was the principal cause for or contributed in any way to his death?  Please also comment as to whether it is at least as likely as not that but for the Veteran's hip surgery, would he have passed away or whether it materially affected the Veteran such that death followed?

2. Verify whether the Veteran was exposed to ionizing radiation, and develop and adjudicate the claim for service connection for prostate cancer based on service in radiation-associated locations during World War II.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




